Citation Nr: 1135724	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  04-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes based on individual unemployabilty due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted the Veteran service connection for PTSD, with a 30 percent rating, effective October 4, 2001.

A September 2003 rating decision granted entitlement to a temporary total evaluation from August 18, 2003 to December 1, 2003 under 38 C.F.R. § 4.29 for hospitalization over 21 days for PTSD.  The Veteran did not appeal this decision and it is not before the Board.  See 38 C.F.R. § 20.200.

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing at the RO in September 2006.  A transcript of the hearing is of record.  The VLJ before whom the Veteran testified in September 2006 is no longer a Board employee.  However, in an April 2010 written submission, the Veteran declined to be scheduled for a new Board hearing.  See 38 C.F.R. §§ 20.700 and 20.707.

When this matter was initially before the Board in December 2007, the Board denied entitlement to a rating in excess of 30 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a December 23, 2008 Order, granted the parties' Joint Motion for remand, vacating the Board's December 2007 decision.  In March 2009 the Board again denied entitlement to a rating in excess of 30 percent for PTSD.  The Veteran again appealed the Board's decision to the Court which, in an October 30, 2009 Order, granted the parties' Joint Motion for remand, vacating the Board's March 2009 decision.  In compliance with the October 30, 2009 Order, in June 2010 the Board remanded the Veteran's claim for additional development.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployabilty is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  A March 2011 VA examination reports indicates that the Veteran's PTSD may cause employment limitations or problems.  Thus, the Board finds that a claim for a TDIU is raised by the record as the evidence.  See Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, and GAF scores ranging from 37 to 60.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A September 2002 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

To the extent that the September 2002 letter, or any subsequent letter, did not notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Board notes that a July 2011 supplemental statement of the case (SSOC) did notify the Veteran of the establishment of an effective date and of the disability rating.  

Further, the Veteran and his representative have demonstrated actual knowledge of the evidence necessary to substantiate the increased rating claim as they have specifically contended, both in written submissions and at the September 2006 Board hearing, that the Veteran is entitled to a higher rating for his PTSD based on the rating criteria used to evaluate PTSD.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Finally, while not demonstrating actual knowledge regarding establishing effective dates pursuant to Dingess, 19 Vet. App. at 473, the Veteran has not alleged that he is entitled to an earlier effective date for the grant of an increased rating.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, the Veteran has an accredited representative who has putative knowledge of the issue of establishing earlier effective dates.  See Overton, 20 Vet. App. at 427.
The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of his PTSD; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also provided with the opportunity to provide testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks an initial evaluation in excess of 30 percent for PTSD.  The Veteran testified in September 2006 that he has suffered from PTSD for many years following service and that symptoms such as his attitude, aggressiveness, and attention span cause him to have bad relationships with people, alienate himself, and not have any close friends or social involvement.  He also testified that when he works, it is just for a short time, and that he has panic attacks.  

The RO originally granted service connection for PTSD in the September 2002 rating decision on appeal, with a 30 percent evaluation and an effective date of October 4, 2001, under 38 C.F.R. § 4.130, DC 9411.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, as has been done in this case for the Veteran's PTSD disability, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

A VA examination was conducted in July 2002.  The examiner noted a review of the Veteran's claim file.  The Veteran reports that without sleep medications his sleep is troubled and he has nightmares of Vietnam.  He denies difficulty with crowds, has flashbacks when he smells Chinese food, denies having any hobbies, denies current thoughts of suicide, has a short temper, experiences periods of sadness, which are lessened by medications, and lacks enthusiasm.  The Veteran recently left his job due to a difference of opinion, and he has trouble with authority.  He has never had a job for more than 2 years.  A mental status examination revealed that the Veteran's mood was normal, he was oriented to all spheres, affect is restricted, short term memory is intact, and concentration is good.  Thought processes were goal directed and he denied hallucinations and suicidal or homicidal thoughts.  He has chronic substance abuse problems.  A diagnosis of PTSD, chronic and mild, was given, and GAFs of 60 due to PTSD and 48 due to polysubstance abuse were assigned.

An August 18, 2003 VA treatment record indicates that the Veteran was admitted to a VA domiciliary program with diagnoses of cocaine dependence, alcohol dependence, nicotine dependence, cannabis abuse, PTSD, and depressive and adjustment disorders.  GAFs of 21 on entrance and 31 on discharge were assigned.  

September 2003 VA treatment records note that the Veteran was admitted to the PTSD rehabilitation program and reported problems with panic, loss of concentration, anger outbursts, and some suicidal ideation.  He lost his job due to an outburst in May and his wife is afraid of him.  A diagnosis of PTSD was given and a GAF score of 51 was assigned.  

July 2004 VA treatment records indicate that the Veteran sought treatment in a PTSD program and reported chronic suicidal ideation, nightmares, depression and depressed mood, social isolation, irritability, and sleep problems.  Assessments of chronic PTSD and major depression were given and a GAF score of 37 was assigned.

A VA examination was conducted in February 2005.  The examiner noted a review of the claim file.  The Veteran is living with his girlfriend.  The Veteran last worked in 2003 and quit when he was involved in an argument with his supervisor.  He reports that with his medication he can sleep, but still is sometimes interrupted by bad dreams.  The examiner noted that the Veteran's claims that he stays home with his girlfriend and does not enjoy any type of social life is at odds with the Veteran's reports of spending time with his friends and being harassed by the police.  A mental status examination revealed that the Veteran was fully oriented with no signs of difficulty in short or long term memory.  There were no problems with language function or signs of cognitive impairment.  The Veteran admitted to recently drinking and using street drugs.  The Veteran's responses regarding suicide were inconsistent and he laughed when asked about suicidal thoughts and reported he attempted suicide with an overdose despite the previous assessments indicating that he has never had more than fleeting suicidal thoughts.  He has no history of hallucinations or delusions.  The examiner noted that the Veteran seemed evasive and inconsistent with his responses.  The Veteran continues to show some arousal and sleep disturbance probably related to PTSD, but his personality disorder is the source of his substance abuse.  A diagnosis of PTSD was given, and GAFs of 58 and 48 were respectively assigned for PTSD and personality disorder.  

A September 2010 VA treatment record indicates that the Veteran did not feel depressed, down, or hopeless.  His depression is off and on and he just came in to be seen.  

A March 2011 VA examination report notes that the examiner reviewed the Veteran's claim file.  The Veteran continues to use alcohol and reports occasional marijuana use.  The Veteran works 4 hours per week for a car service.  The Veteran cannot name any close friends and interacts only with his wife and children.  The Veteran reports sleep problems, and bad dreams mostly relating to his past behaviors, but does not describe frequent military experiences in his dream.  He has a low interest level, and is afraid to get out of the house because of his past drug lifestyle.  He is suspicious of others and denies any hallucinations.  He has had problems in the past with coworkers due to his temper, but medications have improved his mood.  He feels depressed on a daily basis and denies any current suicidal thoughts.  The Veteran reports that he might have Alzheimer's disease and worries about his decreasing short term memory.  

A mental status examination revealed that the Veteran is casually dressed and is oriented to all spheres.  He is cooperative, polite, and soft spoken.  His thought processes are goal oriented and not tangential.  His short term memory and concentration levels are impaired.  The examiner noted that the Veteran's memory deficits are related to his PTSD, depression, and alcohol dependence.  The Veteran is employable from a psychiatric standpoint and will do best in settings in which he has little or no contact with the public and loose supervision.  The examiner diagnosed the Veteran with PTSD, depressive disorder, alcohol dependence, cocaine abuse, and cannabis abuse.  The examiner found that it is at least as likely as not that his depressive disorder and alcohol dependence are secondary to his PTSD, but that it is unlikely his cocaine and cannabis abuse are secondary to PTSD.  A GAF of 54 was assigned.  

The examiner also opined that due to the Veteran's PTSD and related depression and alcohol abuse, he has occupational and social impairment with reduced reliability and productivity due to such symptoms flattened affect, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran does not describe panic symptoms, suicidal ideation, or obsessional rituals.  He has goal oriented and logical speech.  He suffers from depression, but it does not prevent him from functioning independently.  He does have some difficulty adapting to stressful circumstances.  He denies impaired impulse control and has no difficulty maintaining his hygiene.  He has a long term love relationship with his wife and maintains relationships with his children.  

The Veteran was assigned a temporary total rating for his PTSD from August 18, 2003 to December 1, 2003, under 38 C.F.R. § 4.29.  Therefore, it is not necessary to consider treatment records during this time period, namely the August and September 2003 VA in-patient treatment records, because the Veteran has already been awarded a maximum 100 percent rating from August 18, 2003 to December 1, 2003, which reflects the increased severity of his PTSD during that time.  

On the whole the evidence more nearly approximates the criteria for a 50 percent rating, rather than the current 30 percent rating, for PTSD.  The competent medical evidence of record, especially the March 2011 VA examination report, shows that the Veteran's PTSD manifests occupational and social impairment with reduced reliability and productivity due flattened affect, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and depression.  Thus, because the competent evidence of record clearly indicates that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, a 50 percent rating is warranted under 38 C.F.R. § 4.130, DC 9411.  

However the competent and probative medical evidence of record does not demonstrate that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood or other symptoms causing occupational and social impairment with deficiencies in most areas as required for a 70 percent rating under DC 9411.  

The July 2004 VA treatment record notes that the Veteran reported chronic suicidal ideation.  However, the February 2005 VA examination notes that the Veteran's reports of suicidal ideation are inconsistent and that the Veteran laughed when claiming he attempted suicide.  The July 2004 VA treatment record is also clearly inconsistent with the July 2002 and May 2011 VA examination reports indicating that the Veteran denied suicidal ideation and the February 2005 VA examination report notes that the Veteran's complaints of suicidal ideation were inconsistent.  Furthermore, there is no competent evidence that the Veteran's PTSD causes obsessional rituals which interfere with routine activities, illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene, which would be indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, DC 9411.  The evidence of record shows that the Veteran has maintained a relationship with his wife and children and does have some social relationships and that he is able to maintain some type of employment.  

There is evidence of record that indicates that the Veteran has difficulty in adapting to stressful circumstances, irritability, depression and mood problems, poor memory, concentration, and attention, anger, and sleeping problems and nightmares, however these are the type of symptoms listed as examples of a PTSD disability of such a severity as to warrant only, at best, a 50 percent rating.  Nor does the evidence include any manifestations other than those listed in the rating criteria which would justify a rating higher than 50 percent.  It is acknowledged that the Veteran's PTSD may effect his ability to work, as discussed in the remand portion of this decision.

In addition, although the reported GAF scores of record vary from 37 to 60, GAF scores are only one factor to be considered in assigning a rating and when, as here, the GAF scores assigned are inconsistent with one another and inconsistent with the rating criteria, they cannot serve as the determinative basis for an assigned rating.  Furthermore, the Veteran's lower GAF scores were assigned due to a combination of his various psychiatric conditions and polysubstance abuse and personality disorders, not all of which are service connected.  See generally Mitleider v. Brown, 11 Vet App 181 (1998).  The Veteran's GAF scores assigned for his PTSD during his three VA examinations of record were consistently between 51-60, which denotes moderate symptoms, and are consistent with the moderate PTSD symptomatology the Veteran suffers from and supports a 50 percent, rather a 70 percent rating.  See Carpenter, 8 Vet. App. at 242-244.

As the criteria for assignment of the next higher 70 percent rating are not met, the criteria for the even higher rating of 100 percent are likewise not met.

At no time since the pendency of the Veteran's claim has his PTSD disability met or nearly approximated the criteria for a rating in excess of 50 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. 505.

Thus, the competent and probative medical evidence of record shows that a rating in excess of 50 percent for PTSD is not warranted.  38 C.F.R. § 4.130, DC 9411.  

The Veteran is certainly competent to report symptoms, such as anger or feeling sad, because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And as a lay person, he has provided such information on numerous occasions to his medical providers and examiners.  The detailed opinions provided by the VA medical professionals, while varying in the GAF scores assigned, largely agree on the manifestations of his PTSD, and clearly demonstrate that a 50 percent rating, but no more, is warranted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against a rating in excess of 50 percent for PTSD; there is no doubt to be resolved; and a further increased rating is not warranted.  Gilbert, 1 Vet. App. at 57-58.

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra- schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant' s exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms such as sleep impairment and depression that the Veteran describes, and the findings made by the various health professionals, are the symptoms included in the criteria found in the rating schedule for mental disabilities.  The schedular criteria are not inadequate for rating this Veteran's disability.  


ORDER

Entitlement to an initial evaluation of 50 percent, but no more, for post traumatic stress disorder (PTSD) is granted.  


REMAND

The Veteran seeks entitlement to a TDIU.  He contends that he cannot work due to his PTSD.  The Veteran is currently service connected for PTSD, with a 50 percent rating.   

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

In exceptional circumstances, where the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The medical evidence of record indicates that the Veteran may have lost numerous jobs because of arguments with his supervisors and has trouble maintaining long term employment.  The Veteran's most recent VA examination assessing the severity of his PTSD in March 2011 notes that the Veteran works only 4 hours per week as a driver and that, although he is employable, he will do best in a setting in which he has little or no contact with the public and loose supervision.  The examiner concluded that the Veteran is employable from a psychiatric standpoint.  The examiner also concluded that the Veteran's current depressive disorder and alcohol dependence is secondary to his PTSD, and that he has occupational and social impairment due to his PTSD.  

Although the Veteran does maintain some employment, he currently works only 4 hours per week, which can hardly be classified as "substantially gainful."  Because the evidence of record shows that may not be able to obtain substantially gainful employment due to his PTSD, which includes alcohol dependence and a depressive disorder, and there is insufficient medical evidence for the Board to decide the Veteran's TDIU claim, a VA medical opinion regarding the Veteran's employability should be provided.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the impact of his service-connected PTSD on his employability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected PTSD, without consideration of his non-service-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  The examiner must accept as fact that the Veteran's alcohol dependence and depressive disorder are part and parcel of his service-connected PTSD disability, however his cocaine and cannabis abuse are not secondary to his PTSD and are not considered service-connected.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

If an examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The RO should consider whether the Veteran's TDIU claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


